                                                                               FILE?
                                                                     U.S. DISTRICT COijfti
                         UNITED STATES DISTRICT COURT                      SAVANNAH DIV.
                     SOUTHERN DISTRICT OF GEORGIA                   20l5nEC12 PH l|: I»8
                              SAVANNAH DIVISION
                                                                  C.L.ER
UNITED STATES OF AMERICA                                                   SO. mr. Qp.ffA.
                                                4:15-CR-86
         V.




KIM H. BIRGE


                                   ORDERED


      This matter comes before the Court on the Government's motion to update

victim payee information in the Judgment entered against the Defendant Kim H.
Birge. The Court, having read and considered the Government's motion and the
balance of the record, hereby GRANTS the Government's motion.

      • It is so ORDERED that the victim referred to as "Chatham County Probate

          Court" shall be replaced with "Travelers Casualty and Surety Company of

          America"


      This amendment is made under the authority of Rule 36 of the Federal Rules

of Criminal Procedure to correct clerical errors in judgments arising from oversight

or omissions. All other previously imposed terms and conditions are unchanged and

remain in full effect.


      So ORDERED this            day of,                  2019.




                                      HON. WILLIAM T. MOORE, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
